Case: 1:17-md-02804-DAP Doc #: 1654 Filed: 05/30/19 1 of 2. PageID #: 46254




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í94)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,455 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                   May 30, 2019
                                                      John W. Nichols
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1654 Filed: 05/30/19 2 of 2. PageID #: 46255




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                   MDL No. 2804



                   SCHEDULE CTOí94 í TAGíALONG ACTIONS



  DIST      DIV.     C.A.NO.       CASE CAPTION


ILLINOIS NORTHERN
                                                                                    Opposed 5/28/19
  ILN        1       19í03210      Illinois Public Risk Fund v. Purdue Pharma L.P. et al

INDIANA SOUTHERN

                                   ORANGE COUNTY INDIANA v. PURDUE
  INS        4       19í00103      PHARMA L.P. et al

MINNESOTA

                                   White Earth Nation v. Amerisourcebergen Drug
  MN         0       19í01251      Corporation et al
                                   Yellow Medicine County, Minnesota v. Purdue Pharma
  MN         0       19í01274      L.P. et al

NEW MEXICO

                                   Board of County Commissioners for San Miguel County
  NM         1       19í00400      v. Purdue Pharma L.P. et al.

PENNSYLVANIA MIDDLE

                                   Fairview Township, Pennsylvania v. Purdue Pharma
  PAM        3       19í00795      L.P. et al

TEXAS SOUTHERN

  TXS        4       19í01767      County of Walker v. OptumRx, Inc. et al   Opposed 5/29/19

VIRGINIA WESTERN
                                                                                   Opposed 5/29/19
  VAW        3       19í00027      Louisa County, Virginia v. Purdue Pharma L.P., et al
                                                                                 Opposed 5/29/19
  VAW        3       19í00028      Madison County, Virginia v. Purdue Pharma L.P. et al
                                                                                 Opposed 5/29/19
  VAW        7       19í00371      Floyd County, Virginia v. Purdue Pharma L.P. et al
                                                                                   Opposed 5/29/19
  VAW        7       19í00372      City of Covington, Virginia v. Purdue Pharma L.P. et al
